Citation Nr: 1548725	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  04-18 474	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to an extension beyond October 31, 2004, for a temporary total rating pursuant to 38 C.F.R. § 4.30, for a period of convalescence following right ankle surgery.

3.  Entitlement to an increased rating in excess of 30 percent for a right ankle injury with subtalar dislocation prior to July 28, 2009.

4.  Entitlement to an increased rating in excess of 40 percent for a right ankle injury with subtalar dislocation on or after July 28, 2009.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served in the Marine Corps Reserve and had a period of active duty for training from October 1974 to April 1975.  He also had a period of active duty in the United States Marine Corps from June 1976 to December 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2004, May 2004, May 2005, and November 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2006, the Veteran presented testimony at a travel board hearing before a Veterans Law Judge who has since retired.  A transcript of that hearing is associated with the Veteran's VBMS file.    

The Board remanded the appeal in November 2006, September 2007, and July 2010 for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  




FINDING OF FACT

On November 3, 2015, the Board was notified that the appellant died in October 2015.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.




		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


